Rugg, J.
There was evidence from which it might have been found that the plaintiff, travelling in a horse-drawn vehicle upon *144a public way and observing the law of the road, approached at a right angle the tracks of the defendant, and, when fifteen or twenty feet from them, saw a car at a standstill sixty feet or more away. Thinking that he might do so with safety, he started to drive across the tracks and was injured by the car striking his rear wheel. The case, therefore, should have been submitted to the jury under many recent authorities. O'Brien v. Lexington & Boston Street Railway, 205 Mass. 182. Hatch v. Boston & Northern Street Railway, 205 Mass. 410. Callahan v. Boston Elevated Railway, 205 Mass. 422. Carroll v. Boston Elevated Railway, 205 Mass. 429. Wright v. Boston & Northern Street Railway, 203 Mass. 569. Robbins v. Dartmouth & Westport Street Railway, 203 Mass. 546. Jeddrey v. Boston & Northern Street Railway, 198 Mass. 232. Stubbs v. Boston & Northern Street Railway, 193 Mass. 513. Halloran v. Worcester Consolidated Street Railway, 192 Mass. 104.
The chief argument urged in behalf of the defendant is that in some of its aspects the testimony of the plaintiff was so contradictory that it could not be true. But, whether any of this evidence and how much of it was worthy of belief was a question of fact.
In accordance with the terms of the agreement of the parties the entry must be

Judgment for the plaintiff in the sum of $500.